Citation Nr: 0911755	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  03-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.  



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which held the appellant does not have qualifying 
military service that makes him eligible for VA benefits.  

This appeal was previously before the Board in September 
2004, at which time basic eligibility for VA benefits was 
denied on the basis that the appellant does not have 
qualifying service.  That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  The record 
contains a Joint Motion for Remand, dated in February 2006, 
wherein the appellant's attorney and the VA General Counsel 
agreed to remand the appellant's claim, based upon a 
perceived lack of proper procedural notice by the RO.  In 
February 2006, an Order was issued by the Court, remanding 
the appellant's claim in order to provide the appellant with 
appropriate notice.  In August 2006, the Board remanded the 
appeal to the RO for compliance with the Court's Order.  All 
requested development has been completed and the appeal is 
now before the Board for appellate consideration.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.40, 
3.41, 3.203 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in September 2006 and February 2007 that 
fully addressed all required notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The letters also 
informed the appellant of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her or his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant, because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
the claim, the appellant was advised of his opportunities to 
submit evidence in support of his claim.  Subsequently, a May 
2003 SOC and SSOCs dated in May and October 2003, February 
and May 2004, and September 2008 provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  In 
addition, the RO readjudicated the case by way of the 
September 2008 SSOC after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
Thus, the Board concludes that all required notice has been 
given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim as the RO verified 
the appellant's military service with the National Personnel 
Records Center (NPRC).  Significantly, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

"Active military, naval, or air service" includes active 
duty.  In turn, "active duty" is defined as full time duty 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2008).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The appellant has asserted that he is entitled to VA benefits 
based upon his alleged service in the United States Armed 
Forces during World War II.  In support of his claim, he has 
submitted a document from the Philippine Veterans Affairs 
Office, which shows he is a "veteran of World War 
II/Philippine Revolution," as well as an Oath of Enrollment, 
which shows the appellant enrolled in the volunteer guard of 
Tarlac in July 1941 for a two-year period.  The appellant 
also submitted several statements from individuals who served 
in the Philippine Army during World War II, who attest that 
the appellant also served during World War II.  

In May 1969, the Department of the Army certified that the 
appellant had no recognized guerrilla service, nor had he 
been a member of the Commonwealth Army in the service of the 
Armed Forces of the United States.  

While the appellant has submitted evidence in support of his 
claim, the documentation provided fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of his submissions consists of a 
document from a United States military service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  Also, the May 1969 
certification from the NPRC, indicating that the appellant 
had no qualifying service, is binding on VA.  See Spencer v. 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  In this regard, the 
Board notes that, while the document from the Philippine 
Veterans Affairs Office reflects that the appellant is a 
"veteran of World War II/Philippine Revolution," that 
document does not indicate whether the appellant served in 
the Philippine Army, the recognized guerrillas, or in the 
service of the Armed Forces of the United States.  Moreover, 
the appellant was advised of the alternative forms of 
evidence which may be accepted as evidence of qualifying 
service, but has not submitted any document that would be 
acceptable as credible evidence of qualifying military 
service.  

The Board has considered the appellant's contention that he 
is entitled to VA benefits because he is a naturalized U.S. 
citizen, and that the Immigration Act of 1990 supports his 
eligibility for benefits.  However, even if the appellant is 
a naturalized citizen, the Court of Appeals for the Federal 
Circuit has held that, although the Immigration Act allows 
Philippine veterans to rely on Philippine-generated 
documentation to prove a Veteran's status for purposes of 
immigration and naturalization, without necessarily requiring 
certification from a United States service department, the 
service department's determination is still binding for 
purposes of benefits administered by the Department of 
Veterans Affairs.  See Soria v. Brown, 11 F.3d at 747.  

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he 
is, therefore, not eligible for benefits under the laws 
administered by VA.  As the law is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis, 6 Vet. App. at 429-
30.  


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


